Title: To Thomas Jefferson from the Commissioners of the Treasury, 3 July 1788
From: Commissioners of the Treasury
To: Jefferson, Thomas


          
            
              Sir
            
            Board of Treasury July 3d 1788
          
          You inform us in your letter of the 7th of Feby last, that Mr. Ast (Secretary to the Consulate) was at L’Orient; and that, “whether he comes up with the papers of Mr. Barclay’s Office, or sends them, that they shall be received, sealed up, and taken care of.” Though these expressions imply strongly that Mr. Ast will do the one, or the other, yet it does not clearly appear that you have communicated our order to him and required the delivery of these papers in consequence of it.—It is therefore our wish that these papers may be taken under your protection, and sealed up as you propose; if this is not done when, this letter arrives.—Their careful custody we concieve of great moment to the Public; and  in this point of view we have no doubt of your attention to this object.
          We are Sir Your obedt. Huml. Servts.
          
            
              Samuel Osgood
              
              Walter Livingston
              
              Arthur Lee
            
          
        